DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2019, 11/01/2020, 02/21/2021 and 05/05/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 9 and 17 have amended the claim language from being “global optimization logic” to “endorsed inventory modifying logic”. The specification cited by the Applicant for providing support for the amendment includes Para. [0034], [0036], [0042], [0043], and [0044] all include a description for what a global optimizer is configured to perform. There is no mention of “endorsed inventory modifying logic” or that it is equivalent to the global optimizer, and therefore, there is not support for the logic now being claimed, and does not enable a person skilled in the art to carry out the invention. The dependent claims inherently have the same problems, as they depend from claims that lack support. Therefore, Examiner would note that the changing of the words does not make the claims any more specific, and in fact make the claim limitations less clear and should be remedied. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The independent claim(s) 1, 9 and 17 recite(s) a system and method to 
-receive current inventory data of a plurality of nodes of a supply chain
-execute blockchain endorsement for modifying logic
-store the logic within a blockchain
-determine a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via modifying logic within a smart contract
-transmit the determined modification of the current inventory level to the target node
-identify attribute of current inventory level that contributed to the modification logic 
-write the attribute as proof of reason for making the modification.
The core of the abstract idea is the tracking of inventory changes is to be understood as a way to manage business relations between the different aspects of the supply chain, which is grouped as a commercial or legal interaction, and under the main enumerated grouping of a method of organizing human activity. 
This judicial exception is not integrated into a practical application because the additional elements i
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the interface, 
Dependent claims 2-8, 10-16 and 18-20 do not add any additional elements to the claimed invention, they further describe the modifications and data used on the processor, which are additional steps that are an abstract idea. Therefore, they maintain the same 101 rejection as found in the claim from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2018/0285810 A1 Ramachandran et al.

Regarding claim 1, Ramachandran discloses a computing system (Ramachandran Abstract, system, method and computer program for a food system) comprising: 
a network interface configured to receive current inventory data of a plurality of nodes of a supply chain, respectively, from a blockchain ledger (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); 
a processor configured to 
execute a blockchain endorsement process for authorizing use of an inventory modifying logic for the plurality of nodes of the supply chain with a plurality of blockchain peers corresponding to the plurality of nodes of the supply chain, wherein the executing comprises determining an agreement has been reached on the inventory modifying logic among a consensus of the plurality of blockchain peers (Ramachandran Para. [0041-0043] the member organizations who participate in supply-chain participate with a smart contract, and that contract is featured with blockchain technology. The smart contract may be created as libraries by the participants, and best practices may be changed based on consensus data, including optimization), 
store the endorsed inventory modifying logic within a blockchain smart contract on the blockchain ledger (Ramachandran Para. [0040] the blockchain is able to store all the information, including participant signatures),
automatically determine a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of the endorsed inventory modifying logic stored within the blockchain smart contract, and control the network interface to transmit the determined modification of the current inventory level to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items; Para. [0151]; Para. [0047]), and identify an attribute of the current inventory level of the item at the target node which contributed to the determined modification by the endorsed inventory modifying logic and write the identified attribute to the blockchain ledger as proof of a reason by the inventory modifying logic for making the determined modification in a block included in the blockchain ledger (Ramachandran Para. [0039] the blockchain is able to record information over time, including modifications, which allows for a business to improve traceability, and gathers auditable documentation; Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Para. [0151]; Para. [0047]).

Regarding claim 2, Ramachandran discloses the computing system of claim 1, wherein the current inventory data comprises one or more of a current supply of items associated with a node, a freshness of the current supply, and an expected demand for the current supply (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 3, Ramachandran discloses the computing system of claim 1, wherein the endorsed inventory modifying logic embedded within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 4, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to determine to modify the current inventory level of the item of the target node based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 5, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to determine to modify the current inventory level of the item of the target node based on a shelf life of inventory of at least one other node in the supply chain and latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 6, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to determine to modify the current inventory level of the item of the target node based on current inventory level of the item from at least one other node which is not visible to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 7, Ramachandran discloses the computing system of claim 1, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be transferred to a downstream node in the supply chain (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 8, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to reveal hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 9, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) comprising: 
receiving current inventory data of a plurality of nodes of a supply chain, respectively, from a blockchain ledger (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); 
executing a blockchain endorsement process for authorizing use of an inventory modifying logic for the plurality of nodes of the supply chain with a plurality of blockchain peers corresponding to the plurality of nodes of the supply chain, wherein the executing comprises determining an agreement has been reached on the inventory modifying logic among a consensus of the plurality of blockchain peers (Ramachandran Para. [0041-0043] the member organizations who participate in supply-chain participate with a smart contract, and that contract is featured with blockchain technology. The smart contract may be created as libraries by the participants, and best practices may be changed based on consensus data, including optimization); 
storing the endorsed inventory modifying logic within a blockchain smart contract on the blockchain ledger (Ramachandran Para. [0040] the blockchain is able to store all the information, including participant signatures);
automatically determining, via a hardware processor, a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of the endorsed inventory modifying logic embedded within the blockchain smart contract (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]); 
transmitting the determined modification of the current inventory level of the item to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data); and 
identifying an attribute of the current inventory level of the item of the target node which contributed to the determined modification by the endorsed inventory modifying logic and writing the identified attribute to the blockchain ledger as proof of a reason by the inventory modifying logic for making the determined modification in a block included in the blockchain ledger (Ramachandran Para. [0039] the blockchain is able to record information over time, including modifications, which allows for a business to improve traceability, and gathers auditable documentation; Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items; Para. [0151]; Para. [0047]).

Regarding claim 10, Ramachandran discloses the method of claim 9, wherein the current inventory data comprises one or more of a current supply of items associated with a node, a freshness of the current supply, and an expected demand for the current supply (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 11, Ramachandran discloses the method of claim 9, wherein the endorsed inventory modifying logic within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 12, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 13, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a shelf life of inventory of at least one other node in the supply chain and latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 14, Ramachandran discloses the method of claim 9, wherein the determining further comprises determining to modify the current inventory level of the item of the target node based on current inventory levels of the item of at least one other node which is not visible to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 15, Ramachandran discloses the method of claim 9, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be transferred to a downstream node in the supply chain (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 16, Ramachandran discloses the method of claim 9, wherein the method further comprises revealing hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 17, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) comprising: 
receiving, via a global node current inventory data of a plurality of nodes of a supply chain, respectively, from a blockchain ledger (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0160] the participants within the blockchain may include global distribution; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); 
executing a blockchain endorsement process for authorizing use of an inventory modifying logic for the plurality of nodes of the supply chain with a plurality of blockchain peers corresponding to the plurality of nodes of the supply chain, wherein the executing comprises determining an agreement has been reached on the inventory modifying logic among a consensus of the plurality of blockchain peers (Ramachandran Para. [0041-0043] the member organizations who participate in supply-chain participate with a smart contract, and that contract is featured with blockchain technology. The smart contract may be created as libraries by the participants, and best practices may be changed based on consensus data, including optimization); 
storing the endorsed inventory modifying logic within a blockchain smart contract on the blockchain ledger (Ramachandran Para. [0040] the blockchain is able to store all the information, including participant signatures);
automatically determining, via the global node, a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of the endorsed inventory modifying logic embedded within the blockchain smart contract (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]); 
transmitting the determined modification of the current inventory level of the item from the global node to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items); 
and identifying an attribute of the current inventory level of the item at the target node which contributed to the determined modification by the endorsed inventory modifying logic and writing the identified attribute to the blockchain ledger as proof of a reason by the inventory modifying logic for making the determined modification in a block included in the blockchain ledger (Ramachandran Para. [0039] the blockchain is able to record information over time, including modifications, which allows for a business to improve traceability, and gathers auditable documentation; Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Para. [0151]; Para. [0047]).

Regarding claim 18, Ramachandran discloses the method of claim 17, wherein the endorsed inventory modifying logic embedded within the smart contract is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness of the item (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste; Para. [0042] the smart contracts may be between smart chain partners; Para. [0167-0168] the method may be stored on a software with control logic; Para. [0151]; Para. [0047]).

Regarding claim 19, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 20, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant states that the present invention is directed towards optimization software for supply chain inventory, which is tied to a blockchain network. Applicant particularly claims a new blockchain technology, which allows for all participants to reach a consensus on the logic and commits the logic to a ledger in the form of a smart contract. The applicant states the benefit of this process is allowing the participants of a supply chain to be aware of the inventory modifying logic because its stored on the ledger which they have access to. The benefit is shown towards the participants, but it does not change or improve the actual technology of blockchain. In order for an additional element to be considered integrated into a practical application, the abstract idea must show how the steps would improve the technology. This “improvement” is showing how the abstract idea is being applied to blockchain technology, without more than the blockchain executing the instructions. Additionally, the claims being directed to an automated inventory system, which enables verification of inventory levels based on smart contracts is still related to an inventory system. The management of inventory is still a system that manages business relations between different supply chain participants, and is grouped as a commercial interaction, under the main enumerated grouping of a method of organizing human activity. 
Regarding Step 2A Prong 2, optimization logic and consensus of logic used and agreed upon with a smart contract are all abstract idea, stored within the blockchain, does not provide an advancement to the blockchain, but is simply using data points in an algorithm to predict a better supply chain, is seen as the business method being applied to a computer element.
Applicant describes how the invention cure inventory inefficiencies, and that the use of a blockchain smart contract is used to overcome those inefficiencies, and that the addition of the blockchain ensures food is not wasted, and preventing food waste is a practical application for supply chains. Examiner respectfully disagrees, the method, system and computer program based on a contract, distribution and the ability to keep the information a secret using blockchain. The fact that these elements are performed with blockchain on a computer does not exclude these actions from being performed in a human mind. Companies regularly form contracts that include a clause to keep the information secure, and are then able to architect a supply chain. Further, the integration into a blockchain exchange of information does not add benefits to computing systems itself, it optimizes the process of management, which is an abstract idea, and therefore the abstract idea is not benefiting or improving a computer system. 
Furthermore, logging reasons for a modification, also does not improve upon the technology, but rather is another step being applied to the blockchain, and is part of the abstract idea simply being “applied”.
The ability for the logic and contracts to make decision based on the ordering and replenishment of the supply chain, and those decisions are limited in visibility to certain entities, to help reduce food waste, does not provide more than the abstract idea of inventory management applied to a computer. 
Therefore, the claimed additional elements are not more to overcome the claims ineligibility.
Regarding 102, Applicants points to “execute a blockchain endorsement process for authorizing use of an inventory modifying logic for the plurality of nodes of the supply chains with a plurality of blockchain peers corresponding to the plurality of nodes of the supply chains, wherein the executing comprises determining an agreement has been reached on the inventory modifying logic among a consensus of the plurality of blockchain peers, store the endorsed inventory modifying logic within ta blockchain smart contract on the blockchain ledger”. Examiner is interpreting the claim limitation to mean the following, the nodes of the supply chain are the participants of the supply chain, and when the participants of the blockchain agree on a logic to modify the inventory, the agreement is authorized and stored on a blockchain. Ramachandran para. [0041-0043] is able to showcase that members of an organization, participate in a supply chains, and those members must participate/agree upon a smart contract. The smart contract is featured on blockchain technology. The smart contract includes best practices/optimization library, and they may be changed based on the consensus from participating members.  Therefore, the new claim limitation remains disclosed by previously presented Ramachandran.
Applicant points to “automatically determining, via the global node, a modification to a current inventory level of an item of a target node based on current inventory data of at least one other node in the supply chain via execution of the endorsed inventory modifying logic embedded within the blockchain smart contract; ... identifying an attribute of the current inventory level of the item at the target node which contributed to the determined modification by the endorsed inventory modifying logic and writing the identified attribute to the blockchain ledger as proof of a reason by the inventory modifying logic for making the determined modification in a block included in the blockchain ledger”. Examiner has interpreted the claim limitation to mean the following; that an inventory level may be adjusted based on the logic, the logic uses attributes from other participants within the smart contract, and identify and log the attribute that changes the inventory level as proof/reason. Examiner maintains that Ramachandran is able to describe these features. Therefore, as an example, if a supply of eggs is damaged, the inventory change may be used to notify a baker later in the supply chain, since the loss of product would impact their ability to create the necessary inventory, since the supply they requested is less than the original order. Specifically, Ramachandran is able to show that inventory is managed using sensors, and those sensors record and track information about the inventory, and if the inventory is damaged at all, then the inventory is removed from the total quantity Para. [0032]; Para. [0043]. The use of optimization of inventory is found throughout Ramachandran, in Para. [0151] where information may be used by stakeholders in the food supply chain to optimize their operation, specifically if a harvest is low it will notify supply chain participants down the line so they may plan accordingly. Additional ways in which Ramachandran showcases how an earlier supply chain inventory item may change and influence later participants, and may apply optimization logic to benefit all parties can be shown in Para. [0047] where peers included on the smart contract may optimize the produce by limiting radius from which it may be shipped to ensure freshness, and highlight that the smart contract agreed upon with all participants of the supply chain, held secure on a blockchain, may modify inventory based on factors from all aspects of the supply chain, including and not limited to shipping partners. Para. [0042] further showcases where the participants in a blockchain benefit by optimizations based on improved supply chain consensus data. The inventory information is further only viewable through a blockchain, which only allows for specific people to view based on their allowances, which would be agreed upon by both parties, locking them into a contract to keep the inventory secret and updated in real time Fig. 6 and 17. 
As described by the claim limitation a “reason” for modification is described as an identified attribute of current inventory level to show proof. Therefore, when inventory levels are monitored, stored and are auditable, the attribute of current inventory is able to showcase what changed, and therefore be the “proof of a reason”. This is shown in Ramachandran Para. [0039] in which inventory levels are recorded, and when modified are also recorded, and may be auditable. The logging of information is able to showcase how a trail may be maintained about items throughout the entire supply chain process. 
Dependent claims do not rely upon a claim in condition for allowance, and therefore remain rejected for the reasons listed above. Additionally, the claims modify the entire supply chains, based in inventory from a singular participant, and is able to optimize a solution for all participants. 
Therefore, the rejection is maintained.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0262862 A1 Aljawhari teaches managing inventory using blockchain (Abstract); US 20109/0335715 A1 Hicks et al. teaches interaction between consumers, retailers and distributors using blockchain (Abstract) and the Dissertation of Feng Tian teaches managing food quality and safety from a supply chain management perspective (Pg. 2, Abstract). US 2019/0358515 A1 Tran et al. teaches blockchain smart contracts (Abstract); US 2017/0039500 A1 Leidner et al. teaches supply chain management, with intelligent analysis (Abstract); US 2015/0073929 A1 Psota et al. teaches supply chain participants all accessing information and creating reports (Abstract). Narayabaswami et al. teaches supply chain being automated, and it being anchored within a blockchain environment (Pg. 7:1, Introduction). US 2015/0046363 A1 McNamara et al. teaches management of inventory, supply and operations throughout the entire process (Abstract).









Conclusion                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687